DETAILED ACTION
Status of Claims
	Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All objections from the previous Office action are withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2012/174732), in view of Chen et al. (US 6,806,186), in view of Graham et al. (US 10,094,035) and in view of Iwazaki (US 2006/0226018).  
Regarding claim 1, Wang discloses a metallization method with a rate far greater than conventional film growth (abstract), [0013] (= a high-speed electroplating method for depositing a conductive layer on a substrate) [0002], [0013] comprising:
Transferring a substrate to a substrate holder with electrical conduction path to substrate conductive layer which is usually copper [0002], [0053] (= providing the substrate containing a conductive layer on its surface, wherein the material of the conductive layer is copper, = disposing the substrate in an electroplating solution);
	Turning on ultrasonic device [0058] (= turning on an ultrasonic oscillation machine to vibrate the electroplating solution),
	Providing a circulation mechanism (1026) [0034] (Figure 5) (= turning on a jet flow device to agitate the electroplating solution),
	Applying electrical current, pulse reverse mode or alternating current and voltage modes the applied current ranging from 0.1 to 100 A [0056] (= and performing electroplating);
	Depositing within the trenches or cavities of ULSI, TSV or other circuit board [0002], [0014] (= depositing a conductive layer on said bottom shape of the trenches), and
	Wherein the substrate (1004) is placed in the tank (not labeled, Figure 5) with the ultrasonic device (1003) and circulation device (1026) providing the electrolyte at the inlet (not labeled, Figure 5) (= wherein the substrate is placed in an electroplating bath and both the ultrasonic oscillation machine and the jet flow device are positioned in the bottom of said electroplating bath, and said jet flow device is placed directly below the substrate to generate jet flow perpendicular to the direction of generating said at least one conductive layer). Wang discloses the positioning of the substrate approximately at the center of the cathode cell (Figure 5).  

	In the same or similar field of electroplating features, Chen discloses performing a first electrochemical deposition (ECD) at a lower current density followed by performing a second ECD at a higher current density.  Chen teaches that the current densities may even be higher such as performing electrodeposition at a first current density of 4 mA/cm2 and subsequently performing a second electrodeposition at 32 mA/cm2 (Col. 5 lines 60-61).  Although these values are outside the claimed range, they are close enough that one of ordinary skilled in the art would expect the same or similar predictable result.  Chen discloses that an initial film of metal is deposited into the micro-recessed structure using a first electroplating waveform to enhance the deposition of the metal at a bottom of the micro-recessed structure and after the initial plating, deposition of the metal is continued using at least a second electroplating waveform having a second current density to assist in reducing the time required to substantially complete filling of the micro-recessed structure (abstract).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a pre-electroplating step followed by a second electroplating step because Wang teaches that the two-step process allows metal deposition at the bottom of a feature and a second deposition waveform reduces the deposition time.  
	Wang in view of Chen fails to disclose the claimed conductive pillar, temperature and film photoresist. 
	In the same or similar field of endeavor, Graham discloses a method of electroplating material onto substrates to form a resulting structure such as a pillar (Col. 12 lines 1-15) using a layer of photoresist which is subsequently removed from the substrate (Col. 2 lines 60-67). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising conductive pillars formed by photoresist because Graham discloses an electroplating method that utilizes conventional photoresist application to produce conductive pillars.  The teachings of Wang, Chen and Graham overlap within the same field of endeavor of electroplating features and therefore it would have been obvious to modify the method of Wang with the teaches of Chen and Graham.  
	Graham discloses the photoresist as described above however Graham indicates that the photoresist is sprayed or spin-on and therefore does not disclose a dry-film photoresist, however, in the same or similar field of endeavor, Iwazaki discloses the photoresists may either be spin-on photoresists or dry film resists as long as they are resistant to the electroplating process [0186].  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a dry-film photoresist because Iwazaki discloses that spin-on photoresists and dry-film photoresists are art recognized equivalents. 
Regarding claims 2 and 9, Wang discloses ultrasonic wave with a frequency of 10 KHz to 5 MHz which overlaps the claimed range therefore a prima facie case of obviousness exists [0030]. 
	Regarding claims 3 and 10, Wang discloses copper deposition [0042]. 
	Regarding claim 8, Wang, Chen, Graham and Iwazaki disclose the claimed invention as applied above.  Chen discloses sidewall coverage of a feature using a seed layer (Col. 6 lines 15-28). The seed layer along the opening feature reads on the claimed gap and two adjacent metal parts.  The claimed ‘parts’ is particularly broad.   
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2012/174732), in view of Chen et al. (US 6,806,186), in view of Graham et al. (US 10,094,035), in view of Iwazaki (US 2006/0226018) and in further view of Lee et al. (US 2010/0230146).
Regarding claim 4, Wang, Chen, Graham and Iwazaki disclose the claimed invention as applied above.  Graham discloses the removal of the photoresist, however, the combination fails to disclose what is used to remove the photoresist.  Therefore, in order to produce the invention of Wang in view of Chen, Graham and Iwazaki one of ordinary skill in the art would necessarily look to the art for workable photoresist removers and arrived at a reference such as Lee. 
In the field of forming patterned electrodeposits using dry film photoresist, Lee discloses wherein a plating resist may be removed using a NaOH solution [0062].
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to produce a method comprising removing a dry film resist with NaOH because Lee teaches that NaOH is a conventional plating resist removal composition.  
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2012/174732), in view of Chen et al. (US 6,806,186), in view of Graham et al. (US 10,094,035), in view of Iwazaki (US 2006/0226018) and in further view Tamarkin et al. (US 6,022,466).
Regarding claim 5, the combination of Wang, Chen, Graham and Iwazaki disclose the claimed invention as applied above. Graham teaches that through-holes are conventional in electroplating features (Col. 23 lines 1-29).  Chen discloses sidewall coverage of a feature using a seed layer (Col. 6 lines 15-28).  The combination fails to disclose drilling as claimed. 
Tamarkin discloses wherein a typical substrate for electroplating is formed with holes using drilling and thereafter cleaned (Col. 2 lines 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising drilling holes and cleaning as a pre-treatment because Tamarkin teaches that drilling holes and cleaning are typical substrate preparation steps for electroplating.  It would have been obvious to simply substitute the etching of Tsai with the drilling of Tamarkin for producing the same or similar predictable result. 
Regarding claim 6, Wang discloses ultrasonic wave with a frequency of 10 KHz to 5 MHz which overlaps the claimed range therefore a prima facie case of obviousness exists [0030]. 
	Regarding claim 7, Wang discloses copper deposition with copper salt [0042]. 

Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered.  The remarks on pages 7-12 are directed towards the previous grounds of rejection which have been withdrawn 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795